Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered April 10, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years and 1 year, respectively, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the conviction for criminal sale of a controlled substance in the third degree to a term of 6 to 12 years, and otherwise affirmed.
The court properly exercised its discretion in denying *183defendant’s motion for a mistrial, following a police officer’s testimony about defendant’s beeper having been confiscated during a prior arrest. The court prevented any prejudice by striking the offending testimony, and subsequently instructing the jury not to consider answers that had been stricken from the record (see People v Santiago, 52 NY2d 865 [1981]). Furthermore, defendant declined the court’s offer to deliver an additional curative instruction, insisting only upon the drastic remedy of a mistrial (see People v Young, 48 NY2d 995 [1980]).
We find the sentence excessive to the extent indicated. Concur — Tom, J.P., Buckley, Rosenberger, Williams and Friedman, JJ.